Citation Nr: 0839681	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  04-36 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of right (non dominant) shoulder 
dislocation with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to July 1966. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision.  In April 2007, a videoconference hearing 
was held before the undersigned; a transcript of the hearing 
is associated with the claims file.  In June 2007, the case 
was remanded for additional development.


FINDING OF FACT

At no time is the veteran's service connected right (minor) 
shoulder disability shown to have been manifested by 
limitation of arm motion greater than to midway between the 
side and shoulder level; there is no nonunion or fibrous 
union of the humerus, and the shoulder is not ankylosed.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's service connected right shoulder disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5201, 5202, 5203 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  See; 38 C.F.R. § 3.159(b)(1)(including 
as amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 
30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the U.S. Court of Appeals for Veterans Claims 
(Court) held that in an increased rating claim, VCAA notice 
must include with some specificity notice of what evidence is 
needed to substantiate the claim.  

A July 2003 letter (prior to the RO's initial adjudication of 
the claim) informed the veteran of evidence needed to support 
his claim, the assistance VA would provide to obtain evidence 
from Federal and private sources, and information required of 
him to enable VA to obtain evidence in support of his claim.  
May 2004 and July 2007 letters provided additional notice, 
including regarding disability ratings and effective dates of 
awards.  

None of the letters provided the veteran with notice that 
substantially complied with the requirements of Vazquez.  
While this notice error is presumed prejudicial, the Board 
finds that it did not affect the essential fairness of the 
adjudication because a reasonable person could be expected to 
understand from the notice given what was needed and that the 
veteran and his representative expressed actual knowledge of 
the elements of Vazquez notice requirements.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see Vazquez, 22 
Vet. App. at 48-49 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim." (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007))).  

The July 2003 letter informed the veteran that the evidence 
must show that his right shoulder disability is worse.  A 
September 2004 statement of the case (SOC) outlined the 
criteria under which shoulder disability is rated.  The 
veteran has demonstrated a general knowledge of the criteria 
in his statements, in accounts on VA examinations, and in 
testimony discussing limitation of right shoulder motion and 
how it affects his occupational and daily activities.  
Furthermore, a March 2007 statement from the veteran's 
representative notes the specific requirements for 20 and 30 
percent ratings for shoulder disability.  The record is 
fairly clear that the veteran and his representative are 
aware of what findings will satisfy the schedular criteria 
for an increased rating.  The veteran has had ample 
opportunity to supplement the record; in July 2007 he stated 
that he had no additional evidence or information to submit.  
Thereafter, the matter was readjudicated.  See July 2008 
supplemental SOC (SSOC).  Consequently, he is not prejudiced 
by any technical notice timing or content defect that may 
have occurred earlier, nor is it so alleged.

The veteran's service treatment records (STRs) are associated 
with his claims file.  All pertinent/identified VA and 
private records available have been secured.  The RO arranged 
for examinations to evaluate the shoulder disability.  VA's 
duty to assist is met.  

II. Factual Background

A May 2003 VA orthopedic consultation report notes the 
veteran's complaints of right shoulder pain that was 
aggravated by no particular motion.  Shoulder abduction was 
to 180 degrees, flexion was to 100 degrees, extension was to 
70 degrees, and internal and external rotation were to 40 
degrees with no tenderness on active or passive range of 
motion.  There was no weakness on testing of the rotator 
cuff.

In November 2003 a VA physical therapist noted the veteran 
reported right shoulder pain that had worsened over the past 
two years.  His current complaint was right shoulder pain 
only with movement; he indicated he was having a bad day.  He 
usually played golf once a week, but he had not played that 
week due to pain.  He was ambidextrous, but mainly left-
handed.  He was unable to raise his right arm without 
grimacing.  He had good range of motion but he was tentative 
to move fast.  Right shoulder flexion and abduction were 
within full limits.  January 2004 physical therapy notes 
reflect that the right shoulder was still painful with 
certain movements.  The reported that he had played golf once 
or twice a week, but was unable to play due to his right 
shoulder.  In February 2004, he reported that his shoulder 
was doing better and that his golf game improved since his 
last treatment.  August 2004 X-rays revealed moderated 
degenerative changes of the glenohumeral joint.  An April 
2006 note indicates that the veteran complained of bilateral 
shoulder discomfort/pain from a stroke he had in January 
2006.  

On July 2004 VA examination, the veteran reported that he 
could have flare-ups daily or once a week, with associated 
severe pain that lasted more than 3 days and was precipitated 
by sudden movement, sleeping wrong, or getting up the wrong 
way.  Medication alleviated the pain.  He also complained of 
right shoulder stiffness, but denied swelling, weakness, 
locking, or episodes of dislocation.  He reported that his 
shoulder disability slowed him down, particularly when he 
used his right hand even though he was left-handed.  He had 
no limitation with driving or recreation since he was left-
handed.  Evaluation revealed right shoulder forward flexion 
from 0 to 165 degrees with pain starting at 150 degrees (and 
ending at 130 degrees with repetitive motion).  Abduction was 
from 0 to 140 degrees with pain from 110 to 140 degrees.  
With repetition, there was no additional limitation of 
abduction.  External rotation was from 0 to 85 degrees and 
internal rotation was from 0 to 75 degrees.  It was estimated 
that during acute flare-ups there would probably be 10 
percent additional limitation of motion secondary to pain and 
mild functional impairment.  

On June 2006 VA examination, the veteran complained of right 
shoulder pain that had progressively worsened.  He reported 
episodes of flare-ups of sharp severe right shoulder pain 
occurring daily depending on activity and precipitated by 
sudden movements, or sleeping or getting up the wrong way.  
There was no significant change in the frequency or duration 
of flare-ups.  The veteran also complained of right arm 
weakness (which the examiner related to a stroke earlier that 
year).  The veteran denied locking, dislocation, swelling, 
warmth, and redness of the right shoulder.  He described 
fatigability and lack of endurance due mainly to the stroke.  
He denied any hospitalization, emergency room visits, or 
periods of incapacitation secondary to the right shoulder 
disability.  His performance of chores was moderately 
affected, complicated by right arm weakness.  The examiner 
noted the veteran was left hand dominant.  Evaluation of the 
right shoulder revealed elevation to 120 degrees with pain 
starting at 100 degrees and ending at 40 degrees.  With 
repetitive forward elevation, there was limitation at 115 
degrees.  Abduction was 0 to 90 degrees with pain starting at 
70 degrees and ending at 50 degrees.  With repetitive motion, 
there was no additional limitation of abduction.  Internal 
rotation and external rotation were from 0 to 70 degrees.  
The examiner estimated that during flare-ups limitation of 
forward elevation would probably be at 115 degrees due to 
pain and that there would be moderate to severe functional 
impairment due to his right shoulder condition during acute 
flare-ups.  He added that it was hard to isolate the 
limitations due to the shoulder disability as there was also 
weakness in the right arm/shoulder (i.e., due to stroke).  He 
also noted that prior to the stroke forward elevation was to 
165 degrees and abduction was to 140 degrees, and concluded 
that limitation of motion was not entirely due to the 
condition in the right shoulder but that it was also 
contributed to by right arm weakness due to the stroke.  
Findings also included decreased motor strength of 3/5 and 
decreased sensory of 2/5 and deep tendon reflexes of 1/4.  

At the April 2007 video conference hearing, the veteran 
testified that he could lift his right arm above his head but 
that it was painful.  He could not use a computer with his 
right hand, and if he put something in his right hand he has 
to support it with his left.  He also testified that 
everything he did was limited because he was right hand 
dominant.  He indicated that he was limited in performing 
chores and hobbies in that it took longer to do them.  He 
alleged that his shoulder could dislocate or pop out of the 
socket with no particular activity.  He stated that he also 
had numbness in his hands and fingers and that his numbness 
or tingling was constant.  He estimated that if he tried to 
move his right arm out from his side that he could raise it 
about 30 to 45 degrees.  When prompted by his representative, 
he agreed that it was limited to 35 degrees.

On July 2007 VA examination, the veteran complained of mild, 
intermittent pain in the right shoulder joint that was 
aggravated by movement and lifting motion, in particular.  He 
also complained of occasional stiffness.  He denied locking, 
swelling, and episodes of giving way or dislocation.  During 
flare-ups he had limitation of motion.  There was no effect 
on employment because he was unemployed, but daily activities 
were affected, if requiring use of both hands.  Ranges of 
right shoulder motion were: Forward flexion and abduction 
from 0 to 180 degrees with pain starting at 145 degrees, and 
external and internal rotation from 0 to 90 degrees.  There 
was additional limitation of motion with repetitive use with 
forward flexion and abduction limited to 145 degrees due to 
pain.  June 2006 X-rays had revealed degenerative changes 
that were relatively stable since a prior study.  The 
physician estimated that the veteran would have additional 
functional limitation of motion limited to 0 to 145 degrees 
on forward flexion and abduction during flare-ups and 
repetitive use due to pain.  

III. Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. 
Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  

In rating disabilities involving the extremities, a 
distinction is made between the major (dominant) and the 
minor extremities.  Although the veteran testified that he is 
right-handed, treatment records and examinations consistently 
note either that he is left-handed or that he is ambidextrous 
(but primarily left-handed).  Consequently, his self-serving 
report of right-handedness is considered not credible, and 
this determination is based on a finding that his left arm is 
dominant.

The veteran's service connected right shoulder disability is 
currently rated under Code 5203 (for impairment of clavicle 
or scapula), and the 20 percent rating assigned is the 
maximum rating under that code.  Consequently, in considering 
possible entitlement to an increased rating, we must look to 
other diagnostic codes pertaining to shoulder disability that 
provide for ratings in excess of 20 percent.  Primary among 
those applicable (given the nature of the symptoms shown, 
pain and limitation of motion) is Code 5201 (for limitation 
of motion of the arm).  38 C.F.R. § 4.71a.

Under Code 5201 a 20 percent rating is warranted for 
limitation of non-dominant arm motion either at shoulder 
level or to midway between the side and shoulder level.  The 
next higher (and maximum) 30 percent rating is warranted for 
limitation of arm motion to 25 degrees from side.  38 C.F.R. 
§ 4.71a.

The competent (medical) evidence of record does not show that 
at any time during the appeal period (See Hart v. Mansfield, 
21 Vet. App. 505 (2007).) the veteran's right arm limitation 
of motion was greater than to midway between the side and the 
shoulder.  While the veteran testified that he has limitation 
of arm motion approximating the level warranting a 30 percent 
rating, he is a layperson and not competent to establish 
precise medical findings by his own estimations.  Notably, 
all objective evaluations (outlined above) have consistently 
found substantially greater motion than the limitation to 25 
degrees from the side required for a 30 percent rating, even 
with factors of pain and repeated use considered.  
Consequently, a rating in excess of 20 percent under Code 
5201 is not warranted.  

As there is no medical evidence of malunion, recurrent 
dislocation, fibrous union or nonunion, or ankylosis of the 
shoulder, there is no basis in the record for considering 
entitlement to an increased rating under Codes 5200 (for 
ankylosis) and 5202 (for other impairment of the humerus).  
While the veteran testified at the hearing before the 
undersigned that his shoulder would dislocate or pop out of 
its socket with no particular activity, he did not report 
such complaint to any examiner during the appeal period, and 
a finding of such manifestation was not noted on any medical 
evaluation.  

The Board notes that the veteran's right arm disability 
picture is complicated by the fact that he apparently 
suffered a stroke in early 2006, resulting in weakness and 
apparently some neurological deficiency in the arm.  
Examiners have indicated that it is difficult to entirely 
dissociate symptoms of the service connected right shoulder 
disability from symptoms due to the stroke.  However, even 
considering the totality of the functional limitations shown, 
the resulting functional impairment does not approximate the 
criteria for the next higher (30 percent) rating for the 
shoulder disability.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
However, there is no objective evidence or allegation in the 
record of 'marked' interference with employment (the veteran 
has been unemployed throughout) or frequent hospitalizations 
or other factors of like gravity due to his right shoulder 
disability which would suggest that referral for 
extraschedular consideration is indicated.  See 38 C.F.R. § 
3.321 (2008).  

The preponderance of the evidence is against the veteran's 
claim; accordingly, it must be denied.




ORDER

A rating in excess of 20 percent for postoperative residuals 
of right shoulder dislocation with degenerative changes is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


